Aulisi, J.
Appeal by petitioner from an order of the Supreme Court at Special Term, Rensselaer County, which reduced the assessments of its property in the City of Troy for the years 1961, 1962 and 1963. Petitioner contends that such reduction was inadequate in view *902of the functional obsolescence of the structure in question. The only question here is the value of the property, the parties having stipulated that the assessment would be computed at 75% of the value of the property. The testimony of the experts for the petitioner and respondents support their valuation estimates which range as wide as an estimated total value by one expert of $302,000 and by another exjiert of $829,000. The assessment by the city was at $746,000 full value and Special Term’s reduction was to $580,000 full value. Although the respondents point out various errors, they do not argue them seriously and at any rate such errors, if any there be, were not prejudicial and should be disregarded (CPLR 2001). The real issue revolves around the alleged obsolescence and structural unsoundness of the building. Special Term personally inspected the building and in our view has carefully weighed the valuation testimony of both sides, taking' into consideration such factors as the nature and type of construction of the building, its age, state of repair, cost of construction less depreciation, the condition of the neighborhood affecting values, the location of the property and its accessibility by the public, the sales price of comparable property, capitalization of income, reasonable rental value, the purchase price of the property and the changing population ratio between the city and the surrounding suburbs. It found the building structurally sound. On the record before us, we cannot say that Special Term’s valuation is excessive and see no reason to disturb it (People ex rel. MacCracken v. Miller, 291 N. Y. 55). Order affirmed, without costs.
Gibson, P. J., Herlihy, Reynolds and Taylor, JJ., concur.